                                         Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 1 of 17




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                           SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                     Case No. 16-CR-00519-LHK-1
Northern District of California
 United States District Court




                                  13                   Plaintiff,                      PRELIMINARY JURY INSTRUCTIONS
                                  14             v.

                                  15     JOHNNY RAY WOLFENBARGER,
                                  16                   Defendant.

                                  17

                                  18   Dated: July 30, 2021
                                  19                                              _____________________________________
                                                                                  LUCY H. KOH
                                  20                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                               1
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 2 of 17




                                   1                                          INSTRUCTION No. 1

                                   2                                              DUTY OF JURY

                                   3          Jurors: You now are the jury in this case, and I want to take a few minutes to tell you

                                   4   something about your duties as jurors and to give you some preliminary instructions. At the end of

                                   5   the trial I will give you more detailed written instructions that will control your deliberations.

                                   6          When you deliberate, it will be your duty to weigh and to evaluate all the evidence

                                   7   received in the case and, in that process, to decide the facts. To the facts as you find them, you will

                                   8   apply the law as I give it to you, whether you agree with the law or not. You must decide the case

                                   9   solely on the evidence and the law before you.

                                  10          Perform these duties fairly and impartially. You should not be influenced by any person’s

                                  11   race, color, religious beliefs, national ancestry, sexual orientation, gender identity, gender, or

                                  12   economic circumstances. Also, do not allow yourself to be influenced by personal likes or dislikes,
Northern District of California
 United States District Court




                                  13   sympathy, prejudice, fear, public opinion, or biases, including unconscious biases. Unconscious

                                  14   biases are stereotypes, attitudes, or preferences that people may consciously reject but may be

                                  15   expressed without conscious awareness, control, or intention. Like conscious bias, unconscious

                                  16   bias can affect how we evaluate information and make decisions.

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      2
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 3 of 17




                                   1                                        INSTRUCTION No. 2

                                   2                        THE CHARGES—PRESUMPTION OF INNOCENCE

                                   3          This is a criminal case brought by the United States government. The government has

                                   4   charged the defendant Johnny Ray Wolfenbarger in Count One, with attempted production of child

                                   5   pornography; in Count Two, with attempted coercion and enticement of minors; and in Count

                                   6   Three, with receipt of child pornography.

                                   7          The charges against the defendant are contained in the superseding indictment. A

                                   8   superseding indictment simply describes the charges the government brings against the defendant.

                                   9   The superseding indictment is not evidence and does not prove anything.

                                  10          The defendant has pleaded not guilty to the charges and is presumed innocent unless and

                                  11   until the government proves the defendant guilty beyond a reasonable doubt. In addition, the

                                  12   defendant has the right to remain silent and never has to prove innocence or to present any
Northern District of California
 United States District Court




                                  13   evidence.

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    3
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 4 of 17




                                   1                                        INSTRUCTION No. 3

                                   2                                        WHAT IS EVIDENCE

                                   3         The evidence you are to consider in deciding what the facts are consists of:

                                   4         (1) the sworn testimony of any witness;

                                   5         (2) the exhibits which are received in evidence; and

                                   6         (3) any facts to which the parties agree.

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     4
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 5 of 17




                                   1                                         INSTRUCTION No. 4

                                   2                                       WHAT IS NOT EVIDENCE

                                   3          The following things are not evidence, and you must not consider them as evidence in

                                   4   deciding the facts of this case:

                                   5          (1) statements and arguments of the attorneys;

                                   6          (2) questions and objections of the attorneys;

                                   7          (3) testimony that I instruct you to disregard; and

                                   8          (4) anything you may see or hear when the court is not in session even if what you see or

                                   9   hear is done or said by one of the parties or by one of the witnesses.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     5
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 6 of 17




                                   1                                         INSTRUCTION No. 5

                                   2                            DIRECT AND CIRCUMSTANTIAL EVIDENCE

                                   3          Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such as

                                   4   testimony by a witness about what that witness personally saw or heard or did. Circumstantial

                                   5   evidence is indirect evidence, that is, it is proof of one or more facts from which one can find

                                   6   another fact.

                                   7          You are to consider both direct and circumstantial evidence. Either can be used to prove

                                   8   any fact. The law makes no distinction between the weight to be given to either direct or

                                   9   circumstantial evidence. It is for you to decide how much weight to give to any evidence.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     6
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 7 of 17




                                   1                                            INSTRUCTION No. 6

                                   2                                       RULING ON OBJECTIONS

                                   3          There are rules of evidence that control what can be received in evidence. When a lawyer

                                   4   asks a question or offers an exhibit in evidence and a lawyer on the other side thinks that it is not

                                   5   permitted by the rules of evidence, that lawyer may object. If I overrule the objection, the question

                                   6   may be answered or the exhibit received. If I sustain the objection, the question cannot be

                                   7   answered, or the exhibit cannot be received. Whenever I sustain an objection to a question, you

                                   8   must ignore the question and must not guess what the answer would have been.

                                   9          Sometimes I may order that evidence be stricken from the record and that you disregard or

                                  10   ignore the evidence. That means that when you are deciding the case, you must not consider the

                                  11   evidence that I told you to disregard.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      7
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                          Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 8 of 17




                                   1                                           INSTRUCTION No. 7

                                   2                                      CREDIBILITY OF WITNESSES

                                   3            In deciding the facts in this case, you may have to decide which testimony to believe and

                                   4   which testimony not to believe. You may believe everything a witness says, or part of it, or none

                                   5   of it.

                                   6            In considering the testimony of any witness, you may take into account:

                                   7            (1) the witness’s opportunity and ability to see or hear or know the things testified to;

                                   8            (2) the witness’s memory;

                                   9            (3) the witness’s manner while testifying;

                                  10            (4) the witness’s interest in the outcome of the case, if any;

                                  11            (5) the witness’s bias or prejudice, if any;

                                  12            (6) whether other evidence contradicted the witness’s testimony;
Northern District of California
 United States District Court




                                  13            (7) the reasonableness of the witness’s testimony in light of all the evidence; and

                                  14            (8) any other factors that bear on believability.

                                  15            You must avoid bias, conscious or unconscious, based on a witness’s race, color, religious

                                  16   beliefs, national ancestry, sexual orientation, gender identity, gender, or economic circumstances in

                                  17   your determination of credibility.

                                  18            The weight of the evidence as to a fact does not necessarily depend on the number of

                                  19   witnesses who testify about it. What is important is how believable the witnesses are, and how

                                  20   much weight you think their testimony deserves.

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                           8
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 9 of 17




                                   1                                          INSTRUCTION No. 8

                                   2                                        CONDUCT OF THE JURY

                                   3          I will now say a few words about your conduct as jurors.

                                   4          First, keep an open mind throughout the trial, and do not decide what the verdict should be

                                   5   until you and your fellow jurors have completed your deliberations at the end of the case.

                                   6          Second, because you must decide this case based only on the evidence received in the case

                                   7   and on my instructions as to the law that applies, you must not be exposed to any other

                                   8   information about the case or to the issues it involves during the course of your jury duty. Thus,

                                   9   until the end of the case or unless I tell you otherwise:

                                  10                  Do not communicate with anyone in any way and do not let anyone else

                                  11          communicate with you in any way about the merits of the case or anything to do

                                  12          with it. This restriction includes discussing the case in person, in writing, by phone,
Northern District of California
 United States District Court




                                  13          tablet, or computer, or any other means, via email, via text messaging, or any

                                  14          Internet chat room, blog, website or application, including but not limited to

                                  15          Facebook, YouTube, Twitter, Instagram, LinkedIn, Snapchat, TikTok, or any other

                                  16          forms of social media. This restriction also applies to communicating with your

                                  17          fellow jurors until I give you the case for deliberation, and it applies to

                                  18          communicating with everyone else including your family members, your employer,

                                  19          the media or press, and the people involved in the trial, although you may notify

                                  20          your family and your employer that you have been seated as a juror in the case, and

                                  21          how long you expect the trial to last. But, if you are asked or approached in any

                                  22          way about your jury service or anything about this case, you must respond that you

                                  23          have been ordered not to discuss the matter. In addition, you must report the contact

                                  24          to the court.

                                  25                  Because you will receive all the evidence and legal instruction you properly

                                  26          may consider to return a verdict: do not read, watch, or listen to any news or media

                                  27          accounts or commentary about the case or anything to do with it, although I have

                                  28                                                      9
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 10 of 17




                                   1           no information that there will be news reports about this case; do not do any

                                   2           research, such as consulting dictionaries, searching the Internet or using other

                                   3           reference materials; and do not make any investigation or in any other way try to

                                   4           learn about the case on your own. Do not visit or view any place discussed in this

                                   5           case, and do not use the Internet or any other resource to search for or view any

                                   6           place discussed during the trial. Also, do not do any research about this case, the

                                   7           law, or the people involved—including the parties, the witnesses or the lawyers—

                                   8           until you have been excused as jurors. If you happen to read or hear anything

                                   9           touching on this case in the media, turn away and report it to me as soon as

                                  10           possible.

                                  11           These rules protect each party’s right to have this case decided only on evidence that has

                                  12   been presented here in court. Witnesses here in court take an oath to tell the truth, and the accuracy
Northern District of California
 United States District Court




                                  13   of their testimony is tested through the trial process. If you do any research or investigation

                                  14   outside the courtroom, or gain any information through improper communications, then your

                                  15   verdict may be influenced by inaccurate, incomplete or misleading information that has not been

                                  16   tested by the trial process. Each of the parties is entitled to a fair trial by an impartial jury, and if

                                  17   you decide the case based on information not presented in court, you will have denied the parties a

                                  18   fair trial. Remember, you have taken an oath to follow the rules, and it is very important that you

                                  19   follow these rules.

                                  20           A juror who violates these restrictions jeopardizes the fairness of these proceedings, and a

                                  21   mistrial could result that would require the entire trial process to start over. If any juror is exposed

                                  22   to any outside information, please notify the court immediately.

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                       10
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 11 of 17




                                   1                                          INSTRUCTION No. 9

                                   2                               NO TRANSCRIPT AVAILABLE TO JURY

                                   3          At the end of the trial you will have to make your decision based on what you recall of the

                                   4   evidence. You will not have a written transcript of the trial. I urge you to pay close attention to the

                                   5   testimony as it is given.

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     11
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 12 of 17




                                   1                                           INSTRUCTION No. 10

                                   2                                             TAKING NOTES

                                   3          If you wish, you may take notes to help you remember the evidence. If you do take notes,

                                   4   please keep them to yourself until you and your fellow jurors go to the jury room to decide the

                                   5   case. Do not let note-taking distract you from being attentive.

                                   6          When you leave court for recesses, your notes should be left in the courtroom. No one will

                                   7   read your notes. Whether or not you take notes, you should rely on your own memory of the

                                   8   evidence. Notes are only to assist your memory. You should not be overly influenced by your

                                   9   notes or those of your fellow jurors.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    12
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 13 of 17




                                   1                                        INSTRUCTION No. 11

                                   2                                         OUTLINE OF TRIAL

                                   3          The next phase of the trial will now begin. First, each side may make an opening

                                   4   statement. An opening statement is not evidence. It is simply an outline to help you understand

                                   5   what that party expects the evidence will show. A party is not required to make an opening

                                   6   statement.

                                   7          The government will then present evidence and counsel for the defendants may cross-

                                   8   examine. Then, if the defendants choose to offer evidence, counsel for the government may cross-

                                   9   examine.

                                  10          After the evidence has been presented, I will instruct you on the law that applies to the case

                                  11   and the attorneys will make closing arguments.

                                  12          After that, you will go to the jury room to deliberate on your verdict.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    13
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 14 of 17




                                   1                                        INSTRUCTION No. 12

                                   2                              BENCH CONFERENCES AND RECESSES

                                   3          During the trial, I may need to take up legal matters with the attorneys privately, either by

                                   4   having a conference at the bench when the jury is present in the courtroom, or by calling a recess.

                                   5   Please understand that while you are waiting, we are working. The purpose of these conferences is

                                   6   not to keep relevant information from you, but to decide how certain evidence is to be treated

                                   7   under the rules of evidence and to avoid confusion and error.

                                   8          Of course, we will do what we can to keep the number and length of these conferences to a

                                   9   minimum. I may not always grant an attorney’s request for a conference. Do not consider my

                                  10   granting or denying a request for a conference as any indication of my opinion of the case or what

                                  11   your verdict should be.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    14
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 15 of 17




                                   1                                          INSTRUCTION No. 13

                                   2                            CAUTIONARY INSTRUCTION—FIRST RECESS

                                   3            We are about to take our first break. Remember, until the trial is over, do not discuss this

                                   4   case with anyone, including your fellow jurors, members of your family, people involved in the

                                   5   trial, or anyone else, and do not allow others to discuss the case with you. This includes discussing

                                   6   the case in Internet chat rooms or through Internet blogs, Internet bulletin boards, emails or text

                                   7   messaging. If anyone tries to communicate with you about the case, please let me know about it

                                   8   immediately. Do not read, watch, or listen to any news reports or other accounts about the trial or

                                   9   anyone associated with it, including any online information. Do not do any research, such as

                                  10   consulting dictionaries, searching the Internet or using other reference materials, and do not make

                                  11   any investigation about the case on your own. Finally, keep an open mind until all the evidence

                                  12   has been presented and you have heard the arguments of counsel, my instructions on the law, and
Northern District of California
 United States District Court




                                  13   the views of your fellow jurors.

                                  14            If you need to speak with me about anything, simply give a signed note to the clerk to give

                                  15   to me.

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      15
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 16 of 17




                                   1                                         INSTRUCTION No. 14

                                   2                             TRANSCRIPT OF RECORDING IN ENGLISH

                                   3          You are about to hear a recording that has been received in evidence. Please listen to it

                                   4   very carefully. Each of you has been given a transcript of the recording to help you identify

                                   5   speakers and as a guide to help you listen to the recording. However, bear in mind that the

                                   6   recording is the evidence, not the transcript. If you hear something different from what appears in

                                   7   the transcript, what you hear is controlling.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    16
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 361 Filed 07/30/21 Page 17 of 17




                                   1                                         INSTRUCTION No. 15

                                   2                                  REASONABLE DOUBT—DEFINED

                                   3          Proof beyond a reasonable doubt is proof that leaves you firmly convinced the defendant is

                                   4   guilty. It is not required that the government prove guilt beyond all possible doubt.

                                   5          A reasonable doubt is a doubt based upon reason and common sense and is not based

                                   6   purely on speculation. It may arise from a careful and impartial consideration of all the evidence,

                                   7   or from lack of evidence.

                                   8          If after a careful and impartial consideration of all the evidence, you are not convinced

                                   9   beyond a reasonable doubt that the defendant is guilty, it is your duty to find the defendant not

                                  10   guilty. On the other hand, if after a careful and impartial consideration of all the evidence, you are

                                  11   convinced beyond a reasonable doubt that the defendant is guilty, it is your duty to find the

                                  12   defendant guilty.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     17
                                       Case No. 16-CR-00519-LHK-1
                                       PRELIMINARY JURY INSTRUCTIONS
